DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is as follows:
Claim 1: “…subject facing towards a camera…”.

Terminal Disclaimer
The terminal disclaimer filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10718994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 18 and 20, the prior art of record does not disclose or render obvious a method and system comprising filming a subject in front of a black, blue, or green back screen under a lighting arrangement to acquire images of the subject, the lighting arrangement having one or more first lights for illuminating a front of the subject facing towards the camera, wherein the first lights are angled such that the majority of light emitted by the first lights is not reflected by the back screen back to the subject, one or more second lights for illuminating the rear and/or side of the subject facing away from the camera , and one or more third lights for illuminating the feet of the subject; 2wherein the lighting arrangement is controlled such that a total brightness of the one or more first lights, as measured at the subject, is less than or approximately the same as a total brightness of the one or more second lights, such that edges of the subject appear disproportionally brighter.

The  prior art of record, Shriver, Lawrence and Akiyama , discloses the middle  ground rear lights 50 and 52  (see Lawrence) have an intensity equal to that of the middle ground front lights 30 and 32, and the foreground rear lights 54 and 56 have an intensity at least double that of the foreground front lights 26 and 28. However, Lawrence discusses that the rear lights are "lit to illuminate" the respective rear portions of the scene with intensities that are relative to the intensities with which the front lights "illuminated" the front of the respective portions of the scene. As such, Lawrence teaches that when the camera moves to the back of the scene and the rear lights are lit, the front lights are turned off or not lit. Therefore, Lawrence does not specifically disclose that the respective pairs of front and rear lights are at any point operated simultaneously, such that at all times the front lights when viewed from the camera 12 will be greater than the back lights, which are not lit. Lawrence, col. 6 In. 3-10. As such, Lawrence discloses front and rear lights, but they are not utilized in the manner as recited in Claim 1 such that the first or front lights have an intensity less than or approximately equal to the second or rear/side lights measured at the subject and relative to the camera wherein the lighting arrangement is controlled such that a total brightness of the one or more first lights, as measured at the subject, is less than or approximately the same as a total brightness of the one or more second lights, such that edges of the subject appear disproportionally brighter. Therefore, claim 1 as amended is patentable over all of the cited references, as none of the cited references, whether considered alone or in combination, teaches all of the limitations of Claim 1. The reasons for the allowance of claim 1 are equally applicable to claims 18 and 19. 
Claims 2-17 and 19 are allowed as they depend from an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY L BROOKS/Primary Examiner, Art Unit 2882